132.	Mr, President, may I, on behalf of our delegation, congratulate you on your election to the high post of President of this session of the General Assembly and express our confidence that you will discharge your high responsibilities successfully,
133.	We should also like to express our profound respect for the Secretary-General of the United Nations who is making great efforts, which we all appreciate, to turn our Organization into a genuine instrument for the peace and security of peoples,
134.	We are living in an age of immense historical change. The peoples who are building socialism and communism, the peoples who have freed themselves or are now freeing themselves from colonialism and national and social oppression, and the peace-loving and democratic forces of all countries are now exercising a decisive influence on the whole course of world development. And of course there is hardly a single Government which would not take this into account to some extent in its approach to international affairs.
135.	Since the twenty-fifth session of the General Assembly, the various trends in the foreign policies of States have become more pronounced. Yet the predominant trend which has been reflected in the debates at this session is the striving for a relaxation of international tension on the basis of the peaceful coexistence of States having different social systems.
136.	The consistently peaceful foreign policy of the Soviet Union and other socialist countries is contributing increasingly to the normalization of the international climate. The foreign policy program of peace and friendship between peoples, which was announced at the Twenty-fourth Congress of the Communist Party of the Soviet Union, has become a document of genuine world-wide significance. It is both wide in scope and realistic in its approach, and its implementation will promote the solution of urgent topical problems in the interests of a further relaxation of tension and the establishment of a stable and lasting peace.
137.	This program, which was welcomed warmly by the people of the Ukraine, has confirmed the steadfast determination of our country to persist in its foreign policy line aimed at peaceful coexistence, the solution of difficult problems through negotiations, and at the same time the repulsing of aggression wherever it may occur.
138.	The practical measures taken by the socialist countries on behalf of the whole world bear witness to the fact that they are strictly and unswervingly fulfilling their obligations under the Charter of the United Nations and in the implementation of the Declaration on the Strengthening of International Security [resolution 2734 (XXV fj). 
139.	In our opinion the primary task of the United Nations and all States at this time is to implement the provisions of the Declaration and thus help to attain the main objective of the United Nations, to ensure universal peace and security. This means, first and foremost, to halt aggression as soon as possible and restore peace where it has been disrupted.
140.	In voting for the Declaration, the Members of the United Nations have solemnly reaffirmed that it is their duty to refrain from the threat or use of force against the territorial integrity and political independence of any other State, and that the territory of a State shall not be the object of military occupation.
141.	It is only natural that the overwhelming majority of delegations, in their statements during the general debate, should have devoted so much attention to imperialist aggression in Indo-China.
142.	The real objectives of the United States in that region have, of course, been clear to many from the very outset. But the well-known developments of recent months have finally exposed the falsifications that have used the umbrella of anti-communism as a cover for aggression. How appropriate, in this context, are the words of the great Lenin, that in the capitalist world "the most important questions of war and peace and the problems of diplomacy are decided by an insignificant handful of capitalists, who deceive not only the masses, but often deceive Parliament too".
143.	The determination of the peoples of Indo-China, struggling for their legitimate right to determine their own fate, is unswerving. Their resolve cannot be shaken by further military provocation, even by the massive bombing of the Democratic Republic of Viet-Nam which occurred literally a few hours before the beginning of this session of the General Assembly. Every act of this kind only serves to strengthen opposition to the aggressor.
144.	Nor will the attempts of the ruling circles in the United States to achieve their objectives through maneuvering behind the backs of the peoples who are fighting for their independence or through new and widely publicized diplomatic activity meet with success.
145.	The only realistic way for the United States to get out of the impasse which it has itself created is to withdraw its troops immediately and to halt the aggression. A constructive and reasonable basis for a solution to the Viet-Nam problem is to be found in the new seven-point program of the Provisional Government of the Republic of South Viet-Nam, which has been welcomed by world public opinion and the Governments of many countries.
146.	The Ukrainian SSR will continue to participate in the efforts of the socialist States to provide effective support and assistance to the Democratic Republic of Viet-Nam and will consistently and resolutely side with the liberation movements in South Viet-Nam, Laos and Cambodia.
147.	In order to improve the situation on the Asian continent, particularly in the Far East, the United Nations must put an end to the interference in the internal affairs of Korea under cover of its flag.
148.	The withdrawal of United States and other foreign troops from South Korea and the dissolution, of the so-called United Nations Commission for the Unification and Rehabilitation of Korea are what is required now. Guided by this principle, the delegation of the Ukraine has once again co-sponsored the relevant proposals on matters relating to Korea. It is with regret that we note that a decision to postpone consideration of these matters until the next session has been Imposed on the Assembly. This has been done under the pretext of promoting the contacts recently established between the Red Cross organizations of North and South Korea. Yet the withdrawal of foreign troops and the dissolution of the aforementioned Commission would not only not hinder, but would in fact promote, mutual understanding and easier contacts between the two parts of this divided country.
149.	The Democratic People's Republic of Korea, in a statement issued by the Ministry for Foreign Affairs, strongly condemned the removal of these two items from this session's agenda and insisted that the United Nations should immediately take steps to ensure the withdrawal from South Korea of the aggressive forces of United States imperialism which have been occupying South Korea under cover of the United Nations flag, and dissolve the so-called United Nations Commission on the Unification and Rehabilitation of Korea. That is the opinion of the Government of the Democratic People's Republic of Korea.
150.	As many speakers here have already pointed out, one task of primary importance is to eliminate the hotbed of military tension in the Middle East whose continuous smoldering threatens to escalate into a major conflagration.
151.	For over four years, Israel, relying on United States support, has been sabotaging the implementation of Security Council resolution 242 (1967) refusing to withdraw its troops from the occupied Arab territories, conducting a planned policy of "developing" these territories, or, in other words, openly annexing them, and provoking an aggravation of tension in the region. Ruling circles in Israel disregard United Nations decisions, reject the peaceful proposals made by the Arab countries, and paralyse the efforts of the United Nations, its Secretary-General and his Special Representative, Ambassador Jarring, to achieve a peaceful settlement in the Middle East.
152.	'	In order to attain its objectives, Israel and its protectors resort to all possible means in order to undermine the unity of the Arab nations and weaken their resolve to eliminate the consequences of aggression.
153.	In order to divert attention from their expansionist policy and also in order to ensure financial, military and political support in the future, the Israeli leaders have launched anti-Soviet and anti-Arab campaigns through Zionist lobbies in a number of Western countries, in particular the United States. In the course of these campaigns, diplomatic missions have been subjected to acts of provocation and hooliganism that are incompatible with the elementary norms of civilized society.
154.	Of course, it is common knowledge that Israel's policy would not be so defiant if it did not enjoy the support of, in particular, the United States of America. It is characteristic of the situation that there is such a distribution of roles between Washington and Tel Aviv. While the Israeli agrees, rs are developing the territories they have seized, United States ruling circles are covering up the aggressor's acts by diplomatic maneuvers and claiming that they are playing a self-styled role as peacemakers while in actual fact they are encouraging the aggressor.
155.	The representative of Israel, speaking from this rostrum a few days ago [1946th meeting], was so generous in his "peace-loving" attitude that he suggested as many as five ways that he alleged would lead to peace. But he omitted one way, the most direct and the surest way to peace in this region, namely the one contained in the well-known Security Council resolution of 22 November 1967.
156.	But time is not working in favor of the aggressor. The legitimate struggle of the Arab peoples for the return of the lands occupied in June 1967 is gaining increasing support throughout the world and at the United Nations. Their political, economic and military position is improving. The Treaty of Friendship and Co-operation recently concluded between the Soviet Union and the United Arab Republic, signed at Cairo on 27 May 1971, strengthens the position of the Arab countries and is an important factor for peace in this region.
157.	The Ukrainian SSR supports the just cause of the Arab peoples and feels that the United Nations and all its Members should take every opportunity, in accordance with the Charter of the United Nations, to force Israel to reach a peaceful and just political settlement of the Middle East conflict as soon as possible, and withdraw its troops from all occupied Arab territories.
158.	During the general debate at the Assembly, many delegations have remarked on the favorable trend towards a detente on the continent of Europe, the importance of which extends beyond the boundaries of Europe and exerts a considerable influence on the fate of peace and security throughout the world.
159.	History reminds us that in our time, in the lifetime of a single generation, two world wars have broken out in Europe. As we all know, those wars took over 70 million human lives, 50 million of them in the Second World War,
160.	The Soviet Ukraine, which lost many millions of lives in the war unleashed by Hitler's Germany, has a vital stake in the strengthening of European and international security. Expressing the will of our people, the First Secretary of the Central Committee of the Communist Party of the Ukraine, Mr. Peter Efimovich Shelest, declared in a statement on 23
June 1971 to the youth of Kiev: "The most important, the most rewarding and the most noble task we have to do, in the name of the countless victims, and to ensure the happiness of all people and of future generations, is to prevent a repetition of the tragedy of the past. We must build a really durable peace that will last for many years and many decades."
161.	The people and Government of the Ukraine welcome the fact that there is growing trust and mutual understanding between European countries. Proof of this can be seen in the expansion of friendly co-operation between the Soviet Union and France and in the development of mutually advantageous relations between the socialist countries and many countries in Western Europe. We think it reasonable that the detente in our continent is based on the recognition of European realities, namely the inviolability of the present frontiers and the existence of two German States. The conclusion of treaties with the , - :ai Republic of Germany by the Soviet Union  and the * People's Republic,  and the four-Power agreement ^n matters relating to West Berlin  give hope for the future of Europe.
162.	The peace-loving policy of the German Democratic Republic is actively promoting the establishment of a reliable system of European security. The realities of our time confirm-as an ever growing number of States are realizing-that a durable peace on the continent of Europe without the participation of the German Democratic Republic is inconceivable.
163.	The idea of collective security, which through the initiative of the socialist countries has taken the form of a specific political program, is commanding ever wider support. The proposal of the socialist countries for the convening of an all-European conference is based on the current situation on the continent and the fundamental interests and aspirations of all European peoples. No one disputes the usefulness of convening such a conference in principle; its tasks are clear, and there are no objections as to who should participate in it.
164.	All the preconditions now exist for proceeding to specific preparations for such a conference..
165.	The Ukrainian SSR supports the idea of convening such a conference and believes that, given the goodwill of the participants, it can do a great deal to strengthen European security and to expand co-operation in the economic, trade, scientific, technical and cultural fields on a basis of equality and mutual benefit.
166.	While we feel optimistic about the future of Europe, we are not forgetting that there are certain circles which are impeding a detente by resorting to far-fetched pretexts and even to provocative action, as has been seen lately in some countries. Naturally the danger posed by the forces of revanchism and militarism to the process of normalizing the situation in Europe cannot be discounted.
167.	However, it is not those forces which are now determining the state of affairs on the European continent. The necessary conditions for the establishment of genuine collective security and a stable peace do exist here. It is the duty of the Governments and peoples of all European countries to translate the existing possibilities into realities. This requires increased efforts in the search for a stable and lasting peace in this region, which in its turn would promote the strengthening of universal peace.
168.	It is hardly necessary to prove that the path to a lasting and secure peace on our planet lies through general and complete disarmament. The problem of disarmament has been discussed in the United Nations literally from the earliest days of its existence, and it is not the fault of the socialist countries that the progress achieved in this sphere has been far less than the interests of the strengthening of the security of peoples require. Rhetoric, unsupported by action, will not build a durable peace or establish relations of trust between countries, A constructive approach and a desire to co-operate and seek mutually acceptable solutions to the disarmament problems under discussion are essential.
169.	Long experience of disarmament negotiations shows that delays in finding solutions to questions related to the halting of the arms race inevitably lead to more difficulties. It is essential to intensify negotiations on general and complete disarmament and at the same time reach agreement on partial disarmament measures.
170.	In this context, the important new initiative taken by the Soviet Government on the convening of a world disarmament conference with the participation of all States of the world is particularly timely. The Minister for Foreign Affairs of the Soviet Union, Mr. Andrei Andreevich Gromyko, has spoken of this emphatically and convincingly in his statement here at the 1942nd meeting. We are firmly convinced that a world disarmament conference would hasten agreement on urgent major disarmament questions. Although some people here have been skeptical about the idea of convening such a conference, it is clear that the idea is gaining increasing support.
171.	The delegation of the Ukrainian SSR welcomes the fact that the Conference of the Committee on Disarmament has completed its work on the draft convention on the prohibition, production and stockpiling of bacteriological (biological) and toxin weapons and on their destruction [AI8457-DC/234, annex A], An agreement to prohibit biological weapons will be another valuable step forward in disarmament. Our delegation feels that at this session, the General Assembly, in approving the above-mentioned Convention, could also call upon all States to find a solution as soon as possible to the question of prohibiting chemical weapons and, to this end, to refrain from any acts that might hamper the conclusion of agreement on this issue.
172.	The advance towards the final elimination of colonialism is irreversible. But the imperialist forces and international monopolies are not abandoning the attempt to stifle the national liberation movement. They are seeking to perpetuate the rule of the colonialists primarily in southern Africa and to resuscitate that rule in overt and covert forms.
173.	The President of Mauritania, Mr. Ould Daddah, speaking on behalf of the Organization of African Unity, drew the attention of our Assembly [1938th meeting] to the urgent problems of Africa and particularly to the pressing hoed for the total liberation of the continent, the struggle against colonialism and racial discrimination. The President called the remaining colonies in African territory "lands that are still occupied", thus emphasizing the fact that colonialism poses a constant threat to peace and security in that continent.
174.	More than 15 per cent of the territory of Africa has been turned into a colonial preserve. Over 30 million Africans are suffering from exploitation, racism, apartheid and other inhuman forms of colonialism. Slave-like conditions are maintained in the colonies in order to secure vast profits for the monopolies of the United States of America, the United Kingdom and other Western States.
175.	The peoples living in the southern part of the African continent have in fact come up against a particular kind of collective colonialism, against a conspiracy to which not only South Africa, Rhodesia and Portugal but also the United Kingdom, the United States and some of their NATO allies are parties. In the last year alone, the investments of international imperialist monopolies in the economy of South Africa amounted to $1,000 million. Portugal's colonial wars against the peoples of Angola, Mozambique and Guinea (Bissau), the systematic acts of aggression against Guinea and Senegal, the violation by the United Kingdom and other Western countries of the United Nations embargo on deliveries of weapons to the racist regimes of South Africa and Rhodesia and the expansion of trade and economic co-operation with those countries, the attempts to impose a "dialog" with the racists of southern Africa all these are individual links in a single chain which is to be used to strangle the national liberation movement of the peoples.
176.	The repeated violations by the colonialists of the sovereignty of independent States are proof that until there is not a single colonial regime left in the African continent, until all the colonialists' troops and military bases are withdrawn from this region, the peaceful and independent development of African States will be threatened.
177.	The delegation of the Ukrainian SSR fully supports the just struggle of the peoples against colonialism, racism and apartheid. We think that today the need for the full implementation of the anti-colonial decisions of the United Nations by all its Members is as urgent as ever. Our Organization should promote increased support for the national liberation struggle and should hasten the approach of the day when the last colonial regime will be buried for ever in the graveyard of history.
178.	The peoples of Asia, Africa and Latin America are faced with the critical problem of ensuring their economic independence. The Western Powers, which forcibly chained the economies of many of the now liberated countries to their own, are thrusting on them the additional burden resulting from the instability of the capitalist economic world. The developing countries are acutely sensitive to the periodic recessions and instability and the crisis phenomena and monetary inflationary processes which are inherent in the capitalist system.
179.	As a result of the policy of neo-colonialism, the foreign indebtedness of the developing countries exceeds $60,000 million. For example, in Latin America 87 per cent of the new loans is now being used to pay off debts from previous loans, while in Africa the figure is 75 per cent and in eastern Asia it is over 50 per cent. Payments for so-called aid from Western Powers have risen during the first Development Decade more than three times as fast as the output of the gross national product and more than twice as fast as the export earnings of the developing countries.
180.	It is the fault of the Western countries that the principles of international trade approved by the first session of the United Nations Conference on Trade and Development have not been applied. The Western States continue to adhere to restricted trade groupings and to discriminate against other countries.
181.	In the opinion of the Ukrainian delegation, specific measures should be taken at this session to ensure the application of progressive principles in international trade and economic co-operation, without discrimination and on the basis of mutual benefit.
182.	We understand the actions of those developing countries which, in order to affirm their economic independence, are making fundamental social and economic changes, asking the colonialists to pay compensation for the age-old exploitation and plunder of their national wealth, taking into their own hands control of their national resources, nationalizing the most important branches of their economies and demanding an end to the continuing looting of the developing countries by imperialist monopolies.
183.	In keeping with its international duty, the Ukrainian SSR will continue to make its contribution to the general efforts of the Soviet Union and the States in the socialist community to help developing countries to establish their own economies and develop their own cultures.
184.	Let me just remind you that our Republic exports industrial equipment and other goods to over 60 developing countries. Ukrainian specialists are participating in the construction of 190 industrial enterprises and cultural projects in various parts of the world. Over 3,000 young people from Asia, Africa and Latin America are studying at - higher educational institutions in the Republic.
185.	The Ukraine maintains scientific and technical links with 60 countries in the world. Every year over 500 Ukrainian scientists travel to other countries to exchange experience with foreign colleagues on various aspects of science and technology. In turn the Ukraine welcomes over 1,000 foreign experts and scientists every year. The Ukrainian SSR also gives technical assistance to developing countries on a multilateral basis, through the United Nations Development program.
186.	The international situation does not give us reason to feel complacent or satisfied. The United Nations must intensify its efforts to strengthen peace and security. It is only on this basis that we can successfully solve problems in the economic, social and other fields.
187.	The achieving of real universality in the United Nations would be of great significance in further enhancing its authority and effectiveness. We are glad to see that the majority of States Members of the United Nations support this approach. The delegation of the Ukrainian SSR is in favor of the immediate admission to the United Nations of the two German States, the German Democratic Republic and the Federal Republic of Germany.
188.	The restoration of the lawful rights of the People's Republic of China in the United Nations is long overdue, although some States have only recognized this more than 20 years too late. In so doing, some individual countries, in particular the United States of America, are trying to keep the Chiang Kai-shek delegation, which represents nobody, as a Member of the United Nations and for that purpose they advance one argument, among others, relating to the fact that the Ukraine and Byelorussia are Members of the United Nations. The logic of such comparisons reminds us of the logic of a well-known Ukrainian proverb which runs something like this: "This man can't tell the Crimea from Rome or either from a priest's bald dome".
189.	Now can you compare the Ukrainian Soviet Socialist State, which was created in 1917 by the free will of its people and voluntarily joined the mighty federation of the new socialist type formed in 1922 by previously oppressed peoples-the Union of Soviet Socialist Republics to part of the territory which legitimately belongs to China and which was forcibly torn away from it by the Chiang Kai-shek clique with the support of the imperialists? The international legal personality of the Ukraine is affirmed in the Constitution of our Republic and the Constitution of the Soviet Union and is recognized in international law. Those who resort to such comparisons do so, not because they are ignorant people, but because they recognize the weakness of their "two Chinas" policy in whatever form it is presented and try to use completely untenable arguments.
190.	In conclusion I should like to say that every State Member of the United Nations must make a maximum contribution to the solution of all problems facing the United Nations. The Ukrainian SSR, as always, will be among those which will spare no effort to strengthen peace and security, to rebuff the forces of aggression, and to combat colonialism and racism; it will be among those which favor active international co-operation in all areas.



